Citation Nr: 0020750	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  94-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the rating decision of July 11, 1955, establishing a 
noncompensable disability evaluation for residuals of a left 
shoulder wound, was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, during the course of a lengthy 
adjudication that were eventually appealed to the Board of 
Veterans' Appeals (Board).  

At a hearing before the undersigned Board member at the RO in 
June 1997, the issues of increased ratings for left ulnar 
neuritis, fragment wound residuals of the lip and mouth, and 
residuals of shell fragment wounds of the left shoulder were 
withdrawn.  It was further noted that the veteran was seeking 
entitlement to an earlier effective date for the grant of 
service connection for all service-connected disabilities, 
other than those for which service connection was granted 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  As 
the earlier effective date issue was not developed for review 
on appeal, the Board did not consider the issue, other than 
the issue of retroactive benefits for skin pathology of the 
feet.  The RO was requested to take appropriate action, 
including obtaining further clarification from the veteran 
with respect to the exact issue he wished to pursue.  During 
a prehearing conference, it was determined that the issues on 
appeal were whether there was clear and unmistakable error in 
a rating decision of July 1955 that failed to grant service 
connection for fungal infection of the feet and that assigned 
a noncompensable evaluation for residuals of a left shoulder 
wound.  The July 1955 rating decision was rendered by the 
VARO in Cleveland, Ohio.  

In a decision dated in January 1998, the Board denied the 
claims of clear and unmistakable error.  The veteran appealed 
the Board's decision to the United States Court of Veterans 
Appeals, which is now known as the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
November 1999, the Court granted a joint motion of the 
parties in this case.  The Order dismissed the appeal with 
respect to the allegation of clear and unmistakable error by 
the RO in failing to grant service connection for a fungal 
infection of the feet.  However, the Court vacated the 
Board's decision with respect to the claim that the RO 
committed clear and unmistakable error in assigning a 
noncompensable rating for residuals of a left shoulder wound.  
The Court remanded that issue to the Board for further 
proceedings consistent with the Court's Order and the joint 
motion.  Copies of the Court's Order and the joint motion 
have been placed in the claims file.  

In March 2000, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  
The attorney-representative responded in May 2000 and 
submitted a written argument in support of the claim now 
before the Board on remand from the Court.  


FINDINGS OF FACT

1.  A rating decision dated in July 1955 granted service 
connection for residuals of a left shoulder wound and 
assigned a noncompensable rating for the disability, 
effective from separation.  

2.  The veteran was informed of this determination later the 
same month, but he did not initiate an appeal.  

3.  The veteran is right handed.  

4.  When the rating board in July 1955 assigned a 
noncompensable evaluation for residuals of a fragment wound 
of the left shoulder, there was unequivocal evidence before 
it of moderate injury of Muscle Group III (deltoid) of the 
minor upper extremity.  



CONCLUSIONS OF LAW

1.  The unappealed rating decision of July 11, 1955, which 
established a noncompensable evaluation for residuals of a 
left shoulder wound, is final.  Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009; effective January 25, 1936, to December 31, 
1957.  

2.  A 20 percent evaluation for residuals of a fragment wound 
of the left shoulder is warranted based on clear and 
unmistakable error in a rating decision of July 11, 1955.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that the veteran was hit 
in the left shoulder and arm by a fragment of an enemy 
grenade on August 26, 1952.  He was treated initially at a 
Marine medical battalion for a wound of the mouth and teeth 
and was evacuated to a hospital ship on August 28, 1952.  
Aboard the hospital ship, a small wound of the shoulder was 
debrided, and a gauze drain was inserted.  In September 1952, 
the veteran was received at a Naval hospital, where the 
admitting diagnosis was missile wound of the left arm and 
cheek.  The findings during hospitalization mostly pertained 
to the wound of the cheek.  It was noted that a small wound 
of the left arm was healing well.  His hospital course was 
uneventful, and the veteran was returned to duty on November 
3, 1952.  

In September 1954, the veteran was seen in sick bay for a 
complaint of pain in the left shoulder and arm, particularly 
along the ulnar nerve distribution, since being wounded by a 
grenade while serving with the Marines in Korea.  It was 
reported that there was no X-ray evidence of any radiopaque 
foreign body.  He was referred for orthopedic evaluation.  

The veteran was evaluated at a service orthopedic clinic in 
September 1954.  An examination was negative, except for 
tenderness on pressure over the left posterior deltoid region 
at the site of a healed scar.  Pressure over that area 
created paresthesia along the ulnar nerve distribution.  The 
examiner noted that X-rays were reportedly negative.  The 
examiner felt that the condition appeared to be a 
neurosurgical or neurologic problem rather than an orthopedic 
one.  A neurosurgical consultation was recommended.  

On neurosurgical consultation in September 1954, it was 
reported that the veteran was struck in the lower left 
deltoid area by wooden fragments of a grenade handle while 
serving as corpsman with the Marines in Korea.  He complained 
of aching in the shoulder area.  It was reported that since 
about November 1952, he had had tingling in the 4th and 5th 
fingers and in the adjacent palm of the hand.  The veteran 
remembered no numbness following his wound.  An examination 
showed a well-healed shoulder wound.  There was a little 
tenderness beneath the scar over the upper triceps muscle.  
The nerve trunks in the medial brachium felt normal and were 
not unduly sensitive.  The ulnar nerve did not appear to have 
been injured "with the original trauma".  The ulnar nerve 
behind the medial epicondyle was quite sensitive compared to 
the one on the right.  The ulnar grooves were quite shallow.  
The nerve on the left nerve did not show any thickening when 
compared to the nerve on the right.  There was no weakness of 
any of the muscles in the hand supplied by the left ulnar 
nerve.  There was, however, mild hypalgesia of the area 
supplied by that nerve in the left hand.  The examiner's 
impression was that he could not "tie the shoulder wound to 
the ulnar nerve symptoms."  The examiner stated:  "He 
probably has two independent conditions - viz. a wound with 
muscle scarring in the shoulder which would be expected to 
hurt when he does strenuous exercise or lies on it.  However, 
the ulnar tingling may be due to compression at the elbow - 
i.e. a tardy ulnar palsy."  

The veteran's separation examination in March 1955 revealed 
no abnormality of the upper extremities or musculoskeletal 
system.  No neurologic abnormality was noted.  A tender or 
painful scar of the left shoulder was not noted.  

In an application for compensation benefits, received in 
April 1955, the veteran stated that he had sustained shrapnel 
wounds in the left cheek and left arm, that he had pain in 
the left arm that caused him considerable trouble in lifting 
and when driving, and that the arm became excessively tired 
after exercise.  

In a letter dated in April 1955, J. L. Murphy, M.D., noted 
that the veteran had scar tissue in the left arm that 
occasionally caused pain and numbness in the little finger of 
the left hand.  Dr. Murphy reported that there was a slightly 
sensitive scar on the upper left arm at the lateral posterior 
position.  The diagnoses included a sensitive scar of the 
left arm with possible fibrosis affecting the nerves.  A 
neurologic examination was recommended.  

On the report of VA examination dated June 1, 1955, the 
veteran complained of a tingling sensation in the left 
fingers and arm since sustaining a shell fragment wound in 
August 1952.  He said that he had a piece of shrapnel in the 
arm.  A musculoskeletal examination, which included scars, 
was stated to be normal.  An X-ray study of the left arm 
disclosed no significant pathology; there was no evidence of 
fracture, infection, or foreign body.  The diagnoses included 
a scar on the left shoulder that was a residual of a shell 
fragment wound.  

The record contains a handwritten examination report that is 
undated.  However, the report appears to be in the 
handwriting of the examiner who completed the report of VA 
examination dated June 1, 1955.  Although it cannot be stated 
with absolute certainty, it appears that the "undated" 
examination report was rendered at the same time, and was 
part and parcel of the June 1, 1955, examination report.  The 
"undated" examination report notes that the veteran was 
last examined in March 1955 at the time of his discharge from 
service.  It was reported that the veteran received the shell 
fragment wound of the left arm in Korea in August 1952 and 
that he was evacuated to Japan.  He remained hospitalized 
approximately two months and was returned to duty.  He 
underwent no surgery except debridement after the injury.  
The veteran reported that his arm bothered him whenever he 
did heavy work, held his arm elevated, or drove a car.  He 
complained that his left arm ached and that he occasionally 
had a tingling sensation in the 4th and 5th fingers.  He 
reported that he had not had any treatment since his 
discharge from service and that he had lost no time from 
work.  On examination, there was a 1-inch "irregular 
linear" scar on the left shoulder that was immediately 
posterior to the insertion of the deltoid muscle.  The scar 
was not tender or adherent.  The left shoulder was not 
atrophied and did not exhibit limitation of motion.  As the 
undated report does not contain diagnoses, it is reasonably 
inferable that the diagnoses set forth on the dated 
examination report were a product of the examination report 
that appears to have become separated from the June 1, 1955, 
report at some point over the years and many instances of 
review.  

The examination report of June 1, 1955, indicates that a 
special examination was conducted with respect to the 
veteran's nervous system.  That report appears to be 
contained in a letter dated June 6, 1955, that is addressed 
to VA and was received on June 21, 1955.  In the letter of 
June 6th, N. P. Dallis, M.D., related that the veteran 
sustained shell fragment wounds of the left shoulder and left 
cheek in August 1952.  It was reported that he sustained an 
open wound of the left shoulder.  Since sustaining the wound, 
the veteran had noticed some aching when he used the left arm 
and when the weather changed.  He also described a tingling 
sensation down the inner aspect of the arm, particularly in 
the small finger on the left.  He had no other complaints.  
It was reported that prior to service, the veteran had worked 
in the family business, which was a greenhouse, and that he 
had returned to this job following his separation from 
service.  An examination revealed a scar approximately one 
inch in length over the inferior aspect of the deltoid muscle 
area of the left shoulder.  Palpation in the area of the left 
shoulder resulted in some "tingling" of the little finger.  
Neurological findings were within normal limits, with the 
exception of a mild degree of hyperesthesia of the tip of the 
left little finger.  The physician stated that the findings 
were those of minimal involvement of the left ulnar nerve.  
The physician remarked that it was conceivable that a piece 
of shrapnel might have lodged near the ulnar nerve resulting 
in scar tissue; the only other possibility would be a 
narrowing of the ulnar groove at the elbow.  There was no 
motor involvement.  The diagnosis was mild post-traumatic 
neuritis of the ulnar nerve.  A neurosurgical consultation 
was felt to be indicated.  

A rating decision dated July 11, 1955, granted service 
connection for a residual scar of a left shoulder wound and 
assigned a noncompensable rating for the disability, 
effective from the veteran's separation from service.  
Although the veteran was informed of this determination later 
the same month, he did not initiate an appeal.  

In addition to a scar of the left shoulder, the RO also 
granted service connection for a scar of the mouth, which was 
also rated noncompensably disabling, and for post-traumatic 
neuritis of the ulnar nerve on the left.  The nerve 
disability was rated 10 percent disabling under Diagnostic 
Code 8516, effective from separation.  The 10 percent 
evaluation was thereafter continued.  

In testimony before a hearing officer at the RO in December 
1993, the veteran stated that a piece of wooden fragment was 
lodged in his arm and was rubbing the ulnar nerve.  During a 
personal hearing conducted before a hearing officer at the RO 
in May 1995, the veteran testified that he had numbing and 
tingling sensation in the axillary area inside of the left 
arm down to the 4th and 5th fingers and to the tip of the 
fingers and that a neurologist informed him that a nerve 
conduction test had revealed a normal appearing ulnar nerve.  
The veteran described the symptoms of the deltoid muscle and 
in the area of the left shoulder.  

In June 1997, the veteran testified before the undersigned 
Board member that the shell fragment wound of the left 
shoulder was rated on the basis of the residual scar and not 
on muscle damage, that the wound to the left deltoid muscle 
was a penetrating type wound, and that the fragment was a 
piece of a wooden handle from a stick grenade.  The veteran 
added that the fragment did not show up on X-ray studies 
because it was wooden, that the residual scar was "deep 
intra and intramuscular scarring," and that after the 
injury, he had a "droopy" left shoulder that was indicative 
of atrophy.  



Analysis

When the July 1955 rating decision was entered, the law 
granted a period of one year from the date of notice of the 
result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination became final and was not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936, to December 31, 1957.  In 
the absence of a timely appeal, the July 1955 rating decision 
became final based on the evidence then of record.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions regarding the degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error, but where the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  

For clear and unmistakable error to exist:  

(1) "either the corrects facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  See 
also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  

The challenged rating decision shows that the rating board 
noted that the veteran had been wounded in action in August 
1952 by fragments from an enemy grenade that penetrated his 
left lower lip and struck several teeth.  A wound of the left 
shoulder was debrided and a gauze drain was inserted.  The 
rating board further noted that in September 1954, the 
veteran complained of pain in the left shoulder and arm along 
the ulnar nerve distribution due to the wound with hypalgesia 
of the area supplied by this nerve in the left hand.  The 
discharge examination was negative.  The rating board further 
observed that the VA examination of June 1955 showed no X-ray 
evidence of fracture, infection or foreign body in the left 
arm.  The rating board noted that the 1-inch scar over the 
inferior aspect of the deltoid muscle of the left shoulder 
was nontender and nonadherent.  The rating board further 
noted that neurological findings were within normal limits, 
except for mild hyperesthesia of the tip of the left little 
finger.  The rating board observed that the veteran had 
stated that he had noticed aching when he used his left arm 
and when the weather changed and that he had a tingling 
sensation down the inner aspect of the left arm.  Finally, 
the rating board noted that the veteran had had no medical 
attention and had lost no time from work since discharge.  

The veteran essentially contends that the rating decision of 
July 1955 overlooked a wound of the left deltoid muscle.  He 
maintains that the left shoulder wound had to have been a 
penetrating wound in view of the circumstances in which it 
was sustained and the type of treatment that he received for 
the wound.  He contends that the evaluation of the service-
connected left shoulder wound should also have taken into 
consideration the service-connected wound of the left arm and 
that the service-connected wounds should have been rated as 
demonstrating moderately severe muscle damage.  

The veteran's fragment wound residuals were evaluated in 1955 
under the provisions of the 1945 rating schedule, which 
became effective on April 1, 1946.  In 1964, the rating 
schedule was added to title 38 of the Code of Federal 
Regulations as Part 4 of Chapter I and thus made publicly 
available.  29 Fed. Reg. 6717, 6718 (1964).  The provisions 
of the rating schedule relevant to the rating of the 
veteran's left shoulder wound were unchanged from the 
provisions that became effective on April 1, 1946.  The 
criteria for evaluating muscle injuries were changed by an 
amendment to the rating schedule that became effective on 
July 3, 1997.  62 Fed. Reg. 30,235-30,240 (1997).  The 
provisions of the rating schedule cited below are to the 
provisions in effect in July 1955 as they were subsequently 
promulgated in the Code of Federal Regulations.  Citations to 
the provisions dealing with the evaluation of muscle injuries 
are to the version of the rating criteria contained in the 
Code of Federal Regulations prior to July 3, 1997.  

The VA examination of June 1955 indicated that the veteran 
was right handed.  At that time (as now), only one hand could 
be considered to be major.  38 C.F.R. § 4.69.  

Under the rating schedule as in effect in July 1955, a zero 
percent evaluation was warranted for slight injury of Muscle 
Group III (intrinsic muscles of the shoulder girdle) of the 
minor upper extremity.  A 20 percent evaluation was warranted 
for moderate, and for moderately severe, injury of Muscle 
Group III.  A 30 percent evaluation required severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  The intrinsic 
muscles of the shoulder girdle were the Pectoralis major I 
(clavicular) and deltoid muscles.  The function of Muscle 
Group III was the elevation and abduction of the arm to the 
level of the shoulder.  Muscle Group III also acted with the 
Pectoralis major II (costosternal) and the latissimus dorsi 
and teres major muscles of Muscle Group II in the forward and 
backward swing of the arm.  Thus, in order to have warranted 
a compensable evaluation for damage to Muscle Group III of 
the minor upper extremity, an injury of at least moderate 
severity must have been shown.  

Under the rating schedule as then in effect, the cardinal 
symptoms of muscle disability were weakness, fatigue-pain, 
and uncertainty of movement, while the cardinal signs of 
muscle disability were loss of power, lowered threshold of 
fatigue, and impairment of coordination.  38 C.F.R. § 4.54.  

At the time of the July 1955 rating decision, slight muscle 
disability was shown by a simple wound of the muscle without 
debridement, infection or effects of laceration.  The service 
department record of the wound showed slight severity or 
relatively brief treatment and return to duty.  There was 
healing with good functional results.  There was no 
consistent complaint of the cardinal symptoms of muscle 
injury or painful residuals.  Objective findings showed a 
minimum scar and slight, if any, evidence of fascial defect 
or of atrophy or impaired tonus.  No significant impairment 
of function and no retained metallic fragments were shown.  
38 C.F.R. § 4.56(a).  

Moderate muscle disability was shown by through-and-through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  There was 
an absence of the explosive effect of a high velocity missile 
and of residuals of debridement or of prolonged infection.  
There was service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound.  The records in the file showed a consistent complaint 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings showed entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests, the rule that 
with strong efforts, antagonistic muscles relax was applied 
to insure the validity of the tests.)  38 C.F.R. § 4.56(b).  

The evidence before the rating board in July 1955 showed that 
the left shoulder fragment wound, though described as small, 
had nevertheless required debridement and that the veteran 
was later seen in service for a complaint of pain in the left 
shoulder and arm, particularly along the ulnar nerve 
distribution, since being wounded by a grenade while serving 
with the Marines in Korea.  An orthopedic evaluation in 
service was positive for tenderness on pressure over the left 
posterior deltoid region at the site of a healed scar.  

Although a separation examination was negative for complaints 
or findings of left shoulder injury, the veteran's 
application for compensation benefits, received in April 
1955, contained the complaint that he had pain in the left 
arm that caused him considerable trouble in lifting and when 
driving, and that the arm became excessively tired after 
exercise.  Dr. Murphy noted that month that the veteran had 
scar tissue in the left arm that occasionally caused pain, 
while the VA examiner noted on the June 1, 1955, examination 
report that the veteran had reported that his arm bothered 
him whenever he did heavy work, held his arm elevated, or 
drove a car.  He complained that his left arm ached and that 
he occasionally had a tingling sensation in the 4th and 5th 
fingers.  These complaints were consistent with the finding 
of the neurosurgical consultant in service that the veteran's 
conditions included a wound with muscle scarring in the 
shoulder that would be expected to hurt when he did strenuous 
exercise or lay on it.  

The veteran notes that the left shoulder wound was debrided 
and that a gauze drain was inserted when he was initially 
treated in service.  He argues that this was indicative of at 
least moderate muscle injury.  The Court has held that 
debridement alone does not establish entitlement to more than 
a moderate disability evaluation.  Robertson v. Brown, 5 Vet. 
App. 70, 74 (1993).  Here, there was unequivocal evidence of 
a fragment wound requiring debridement that resulted in pain, 
fatigue-pain, and functional impairment with use of the 
affected muscles of the minor upper extremity.  

Moreover, there was evidence before the rating board of a 
deep penetrating wound of relatively short track by a small 
fragment.  The veteran contends that the left shoulder scar 
resulted in deep intramuscular or intermuscular scarring 
indicative of a more severely disabling injury than that 
found by the rating board in 1955.  See 38 C.F.R. § 4.50.  
Dr. Murphy diagnosed a sensitive scar of the left arm with 
possible fibrosis affecting the nerves, while Dr. Dallis was 
of the opinion that it was conceivable that a piece of 
shrapnel might have lodged near the ulnar nerve resulting in 
scar tissue.  Although a metallic fragment was not visualized 
on X-rays - the veteran claims that he was actually struck by 
a wooden fragment from a stick grenade - the RO granted 
service connection for post-traumatic neuritis of the left 
ulnar nerve.  This finding is inconsistent with a merely 
superficial wound resulting in a superficial or incidental 
left shoulder scar.  

The ulnar nerve injury was rated 10 percent disabling under 
Diagnostic Code 8516 for mild incomplete paralysis of the 
ulnar nerve of the minor upper extremity.  Complete paralysis 
of the ulnar nerve was shown by "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspaces and the thenar 
and hypothenar eminences, loss of extension of the ring and 
little fingers, an inability to spread (or reverse) the 
fingers, an inability to adduct the thumb, and weakness of 
flexion of the wrist.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8516.  It is thus apparent that the nerve injury 
affected entirely different functions from those of the left 
shoulder and that a separate rating for muscle injury due to 
a fragment wound of the left shoulder was not precluded by 
the provisions of the rating schedule then in effect.  See 
38 C.F.R. § 4.55(g).  

The Board therefore concludes that the rating board was 
clearly and unmistakably erroneous in failing to assign a 20 
percent evaluation under Diagnostic Code 5303 for moderate 
injury of Muscle Group III (deltoid muscle) of the minor 
upper extremity.  

The veteran also maintains that two muscle groups of the left 
shoulder and arm were affected by the fragment wound and that 
a rating for moderately severe injury was therefore 
warranted.  The rating schedule provided that muscle injuries 
in the same anatomical location such as the shoulder girdle 
and arm would not be combined; instead, the rating for the 
major muscle group would be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a).  

As indicated above, there was the suggestion in the evidence 
before the rating board in 1955 that injury had been 
sustained to the muscles of Muscle Group III (deltoid) and 
Muscle Group VI (triceps).  However, the complaints and 
clinical findings showed no more than moderate muscle injury 
in the aggregate with respect to the function of the 
shoulder.  The Court in Robertson concluded that evidence of 
debridement alone was not sufficient to demonstrate clear and 
unmistakable error in the application of the rating factors 
contained in 38 C.F.R. § 4.56 in a 1954 unappealed rating 
decision that failed to find a moderately severe muscle 
injury.  Robertson v. Brown, 5 Vet. App. at 74.  Moreover, 
only a 20 percent evaluation is available under the rating 
schedule for moderately severe injury of the muscles of 
Muscle Group III of the minor upper extremity.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  The same is true with respect 
to the muscles of Muscle Group VI.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5306.  

Finally, the Board notes that the veteran and his attorney-
representative maintain that the left shoulder wound scar was 
tender and painful at the time the rating board considered 
the matter in 1955 and that a 10 percent rating was therefore 
warranted under Diagnostic Code 7804.  The Board finds that 
this contention is rendered moot by the disposition of this 
appeal.  The Board has found that the left shoulder wound 
scar was not incidental or superficial.  A rating under 
Diagnostic Code 7804 was warranted for a superficial scar 
that was shown to be tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The holding in Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), providing for a separate compensable evaluation for a 
scar under Diagnostic Code 7804 where there is also a rating 
for an underlying muscle injury is not for application in 
this case because that holding may not be applied 
retroactively to an unappealed 1955 rating decision even if 
the evidence were entirely consistent with the facts in 
Esteban.  Opinions of the Court that formulate new 
interpretations of the law subsequent to an RO decision 
cannot be the basis of a valid claim of clear and 
unmistakable error.  Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  




ORDER

A 20 percent evaluation is granted for residuals of a 
fragment wound of the left shoulder based on clear and 
unmistakable error in a rating decision of July 11, 1955, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

